UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05992 Japan Smaller Capitalization Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York (Address of principal executive offices) (Zip code) Mr. Masashi Terachi Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:February 28 Date of reporting period:July 1, 2011 – June 30, 2012 PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2012 JAPAN SMALLER CAP FUND (A/C# 6000426) COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES COOKPAD INC 28-Jul-11 AGM Vote For All except Vote Against 2.4 1 Amend Articles to: Increase Board Size to 6 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT ZAPPALLAS INC 28-Jul-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Increase Board Size to 10 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT ASKUL CORP 04-Aug-11 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Approve Details of Compensation as Stock Options for Directors MGMT WITH MANAGEMENT MIMASU SEMICONDUCTOR IND 26-Aug-11 AGM Vote For All except Vote Against 3.2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT TOYO TANSO CO LTD 30-Aug-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT ARCS COLTD 07-Sep-11 EGM Vote For All Proposals 1 Approval of the Share Exchange Agreement between the Company and Universe Co.,Ltd. MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Increase Capital Shares to be issued to 200,000,000 shs. MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT DON QUIJOTE CO 27-Sep-11 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT ASAHI INTECC CO LTD 29-Sep-11 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT KURA CORP 26-Jan-12 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors, Establish Articles Related to Supplementary Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT PARK24 CO. LTD 26-Jan-12 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST MANAGEMENT OTSUKA CORP 28-Mar-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT RAKUTEN INC 29-Mar-12 AGM Vote For All except Vote Against 3 1 Amend Articles to: Increase Authorized Capital to 3.9418B shs., Adopt Restriction to the Rights for Odd-Lot Shares, Allow Use of Treasury Shares for Odd-Lot Purchases, Set Trading Unit to 100 shs. MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT SIIX CORP 29-Mar-12 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT HEIWADO CO LTD 17-May-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT MINISTOP CO LTD 23-May-12 AGM Vote For All except Vote Against 1,1, 1.3, 2 Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT DAISEKI CO 24-May-12 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Surplus MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT STAR MICRONICS CO LTD 24-May-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Board Size to 10 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT WARABEYA NICHIYO CO 24-May-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Board Size to 15 MGMT WITH MANAGEMENT 3 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT ARCS COLTD 29-May-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors MGMT WITH MANAGEMENT FELISSIMO CORP 29-May-12 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Surplus MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT TRUSCO NAKAYAMA CORP 08-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT TAIHO KOGYO CO 13-Jun-12 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Corporate Officers MGMT AGAINST MANAGEMENT TOKAI RIKA CO LTD 13-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors, and Special Payment for a Deceased Director MGMT WITH MANAGEMENT THK CO LTD 16-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT KINTETSU WORLD EXPRESS INC 19-Jun-12 AGM Vote For All except Vote Against 3.4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions, Change Company's Location to Minato, Tokyo, Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT ALPINE ELECTRONICS INC 21-Jun-12 AGM Vote For All except Vote Against 2.3 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT ADEKA CORP 22-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT AICHI BANK LTD/THE 22-Jun-12 AGM Vote For All except Vote Against 4, 5 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT 4 Amend the Compensation to be received by Directors and Corporate Auditors MGMT AGAINST MANAGEMENT 5 Authorize Use of Stock Option Plan for Directors MGMT AGAINST MANAGEMENT DTS CORP 22-Jun-12 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT AGAINST MANAGEMENT 5 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT FUJITSU GENERAL LTD 22-Jun-12 AGM Vote For All except Vote Against 2, 3 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT FUNAI ELECTRIC CO 22-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT HOGY MEDICAL CO LTD 22-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Founding Director MGMT WITH MANAGEMENT ITOCHU TECHNO SOLUTIONS CORP 22-Jun-12 AGM Vote For All except Vote Against 3.4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT MIE BANK LTD/ THE 22-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT MITSUI MATSUSHIMA CO 22-Jun-12 AGM Vote For All Proposals 1 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT MUSASHI SEIMITSU IND CO 22-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT PALTAC CORP 22-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT PANASONIC ELEC WRK SUNX 22-Jun-12 AGM Vote For All except Vote Against 2.1, 2.3, 2.5-2.8 1 Amend Articles to: Change Official Company Name to PANASONIC INDUSTRIAL DEVICES SUNX CO.,LTD. MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT SAINT MARC HLDGS 22-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT SANSHIN ELEC CO 22-Jun-12 AGM Vote For All except Vote Against 2.1 - 2.7 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SATO HLDGS CORP 22-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT SEKISUI PLASTICS CO 22-Jun-12 AGM Vote For All except Vote Against 3.3 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SKY PERFECT JSAT CORP 22-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT KADOKAWA GRP HLDGS INC 23-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Increase Board Size to 15 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT START TODAY CO 24-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT HITACHI KOKUSAI ELEC INC 25-Jun-12 AGM Vote For All except Vote Against 1.1, 1.4 Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT DISCO CORP 26-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT FUYO GENERAL LEASE CO LTD 26-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Streamline Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT MEGACHIPS CORP 26-Jun-12 AGM Vote For All Proposals 1 Amend Articles to: Increase Board Size to 10 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT NEC NETWK & SYS INTEG CORP 26-Jun-12 AGM Vote For All except Vote Against 2.1 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT ROHTO PHARM CO LTD 26-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SINANEN CO LTD 26-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT SQUARE ENIX CO 26-Jun-12 AGM Vote For All Proposals 1 Amend Articles to: Change Company's Location to Shinjuku-ku MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT TOSHIBA TEC CORP 26-Jun-12 AGM VFA ex VA 1.1, 1.3, 1.4, 1.61.8, 2.3, 3 Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT ASAHI DIAMOND INDL 27-Jun-12 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT DAIBIRU CORP 27-Jun-12 AGM Vote For All except Vote Against 3.1, 4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions, Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT DAICEL CORP 27-Jun-12 AGM Vote For All except Vote Against 3.2, 4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST MANAGEMENT NETUREN CO LTD 27-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT NIHON KOHDEN CORP 27-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT SHIKOKU CHEM CORP 27-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT TACHI-S CO 27-Jun-12 AGM Vote For All except Vote Against 6 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 6 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT TOMEN DEVICES CORP 27-Jun-12 AGM VFA ex VA 2.1, 2.2, 2.5, 2.7, 2.8 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT CENTRAL GLASS CO 28-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT DAISO CO LTD 28-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT FUJI MACHINE MFG CO 28-Jun-12 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Surplus MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT HANWA CO LTD 28-Jun-12 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Amendments to Large-scale Purchase Countermeasures (Takeover Defense)and Continuation MGMT AGAINST MANAGEMENT JAPAN DIGITAL LAB CO 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT KEIYO BANK LTD/THE 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT KOATSU GAS KOGYO CO 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT MESSAGE CO LTD 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT MITSUI MINING & SMELTING 28-Jun-12 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 4 Shareholder Proposal: Appoint a Director SHRHLDR WITH MANAGEMENT NIHON ESLEAD CORP 28-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT NIPPON CHEMI-CON CORP 28-Jun-12 AGM Vote For All except Vote Against 2.2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT OKINAWA ELEC PWR CO 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT PRESS KOGYO CO LTD 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT RESORTTRUST INC 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT SAKAI CHEMICAL IND 28-Jun-12 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT SENKO CO LTD 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Allow Board to Authorize Use of Stock Options for Directors MGMT WITH MANAGEMENT SHINKO ELEC INDS 28-Jun-12 AGM Vote For All except Vote Against 3, 5 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Appoint a Vice- Chairperson MGMT WITH MANAGEMENT 3 Appoint a Director MGMT AGAINST MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT AGAINST MANAGEMENT TAKASAGO THERMAL ENG 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT TOEI CO LTD 28-Jun-12 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT TOPPAN FORMS CO 28-Jun-12 AGM VFA ex VA 2.1, 2.4 - 2.6, 2.13, 3.1 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT XEBIO CO LTD 28-Jun-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT WITH MANAGEMENT 2 Amend Articles to: Establish Articles Related to Supplementary Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Japan Smaller Capitalization Fund, Inc. By: /s/Masashi Terachi Masashi Terachi,President (Principal Executive Officer) Date:August 22, 2012
